Action to recover damages by reason of alleged misrepresentations by defendants of authority to enter into a contract for the sale of merchandise. On appeal from so much of an order, as resettled, as strikes certain words from a paragraph of the answer and permits substitution thereof by way of amended pleading, order, insofar as appealed from, affirmed, with $10 costs and disbursements, with leave to respondent to serve an amended answer within ten days from the entry of the order hereon. No opinion. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 900.]